Case 1:19-cv-00768-BMC Document 28-2 Filed 12/23/19 Page 1 of 7 PageID #: 100



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
Lashawn Sharpe, individually and on behalf of all
other similarly situated,
                                                       Case No.: 1:19-cv-00768 (BMC)

                           Plaintiff,

            -against-                                        DEFENDANTS’ RULE 56.1
                                                            STATEMENT OF MATERIAL
                                                               UNDISPUTED FACTS
A&W Concentrate Company and Keurig Dr
Pepper Inc.,

                            Defendants.


       Defendants A&W Concentrate Company and Keurig Dr Pepper Inc., by and through the

undersigned counsel, hereby submit the following statement of undisputed material facts in

support of their Motion for Summary Judgment pursuant to Local Civil Rule 56.1.


       1.      The gravamen of Plaintiff’s claims is that A&W Root Beer and A&W Cream

Soda are labeled as being “made with aged vanilla” but, according to Plaintiff, do not contain

vanilla. Complaint ¶¶ 13, 66 – 90.

       2.      “Aged vanilla” refers to vanilla flavoring derived from vanilla beans that have

been cured and conditioned. Transcript of Deposition of Daphna Havkin-Frenkel (“Havkin-

Frenkel Tr.”) (Exhibit D to the Declaration of Creighton Magid (“Magid Decl.”)) at 48:14 –

49:16; Magid Decl. at ¶ 6 and Exhibit E.

       3.      A&W Root Beer contains two-fold (that is, double strength) vanilla extract

supplied by Fimenich SA, one of the world’s largest flavor ingredient suppliers. Declaration of

Steven Kramer (“Kramer Decl.”) at ¶ 3.
Case 1:19-cv-00768-BMC Document 28-2 Filed 12/23/19 Page 2 of 7 PageID #: 101



        4.      Firmenich supplied A&W Concentrate Company with documentation confirming

that the two-fold vanilla extract used in A&W Root Beer is made from natural vanilla beans.

Kramer Decl. at ¶¶ 3 – 4 and Exhibit A.

        5.      A&W Concentrate Company sent a sample of the Firmenich two-fold vanilla

extract used in A&W Root Beer to Krueger Food Laboratories, Inc. for testing. Declaration of

Andrew Granda (“Granda Decl.”) at ¶ 2.

        6.      Krueger Food Laboratories, Inc., a full service analytical testing laboratory that

specializes in flavor analysis and that routinely analyzes food and beverage products to

determine the presence or absence of natural vanilla extract, tested the sample of the Firmenich

two-fold vanilla extract used in A&W Root Beer. Declaration of Dana Krueger (“Krueger

Decl.”) at ¶¶ 6 - 7.

        7.      The testing performed by Krueger Food Laboratories, Inc. identified in the sample

all substances indicative of real vanilla extract in the relative concentrations typical of natural

vanilla extract. Krueger Decl. at ¶ 7.

        8.      Based on the test results, Dana Krueger, President of Krueger Food Laboratories,

Inc. and a Certified Food Scientist with over 35 years of experience in food testing, concludes, to

a reasonable degree of scientific certainty, that A&W Root Beer contains natural vanilla as an

ingredient. Krueger Decl. at ¶ 9.

        9.      A&W Cream Soda contains an ingredient known as “Natural Vanilla WONF”

supplied by Givaudan Flavors Corp., another of the world’s largest flavor ingredient suppliers.

Kramer Decl. at ¶ 5.




                                                  2
Case 1:19-cv-00768-BMC Document 28-2 Filed 12/23/19 Page 3 of 7 PageID #: 102



        10.     Givaudan Flavors Corp. supplied A&W Concentrate Company with a Product

Information Material Disclosure confirming that the “Natural Vanilla WONF” ingredient used in

A&W Cream Soda contains natural vanilla bean extract. Kramer Decl. at ¶¶ 5 - 6 and Exhibit B.

        11.     A&W Concentrate Company sent a sample of the Givaudan Flavors Corp.

“Natural Vanilla WONF” ingredient used in A&W Cream Soda to Krueger Food Laboratories,

Inc. for testing. Granda Decl. at ¶ 2.

        12.     Krueger Food Laboratories, Inc. tested the sample of the Givaudan Flavors Corp.

“Natural Vanilla WONF” ingredient used in A&W Cream Soda. Krueger Decl. at ¶¶ 6, 8.

        13.     The testing performed by Krueger Food Laboratories, Inc. yielded results typical

of a flavoring comprised of natural vanilla extract fortified with added vanillin. Krueger Decl. at

¶ 8.

        14.     Based on the test results, Mr. Krueger concludes, to a reasonable degree of

scientific certainty, that A&W Cream Soda contains natural vanilla as an ingredient. Krueger

Decl. at ¶ 9.

        15.     Plaintiff’s own testing confirms the presence of vanillin in A&W Cream Soda.

Krueger Decl. at ¶ 17; Havkin-Frenkel Tr. at 60:20 – 61:5.

        16.     There is no way for Plaintiff’s testing to determine whether the vanillin found in

Plaintiff’s analysis of A&W Cream Soda is from real vanilla beans or from some other source.

Krueger Decl. at ¶ 17; Havkin-Frenkel Tr. at 61:6 – 62:8.

        17.     Daphna Havkin-Frenkel, Plaintiff’s retained expert, concedes that testing

flavorings, rather than the soft drinks themselves, is a superior means of determining whether

A&W Root Beer or A&W Cream Soda are made with natural vanillin from vanilla beans.

Havkin-Frenkel Tr. at 22:21 – 23:1; 28:18 – 29:5.




                                                 3
Case 1:19-cv-00768-BMC Document 28-2 Filed 12/23/19 Page 4 of 7 PageID #: 103



       18.     Dr. Havkin-Frenkel was unable to analyze the flavorings used in A &W Root

Beer or in A&W Cream Soda, however, because Plaintiff’s counsel did not provide them to her.

Havkin-Frenkel Tr. at 23:3 – 23:18.

       19.     Rather than testing the flavorings used in A &W Root Beer or in A&W Cream

Soda, Plaintiff tested samples of A &W Root Beer and A&W Cream Soda using gas

chromatography mass spectrometry. Havkin-Frenkel Tr. at 32:11 – 34:16; Krueger Decl. at ¶ 11.

       20.     The gas chromatography mass spectrometry testing undertaken on behalf of

Plaintiff apparently analyzed the beverages in total ion mode (“TIM”), which is useful for

general screening, but not sensitive enough to detect compounds present in low concentrations.

Krueger Decl. at ¶ 12.

       21.     Had Plaintiff’s testing instead analyzed the beverages in selected ion mode

(“SIM”), in which measurement is not made of all of the ion masses produced by the mass

spectrometer, but rather on certain specific masses that are known to be indicative of the

substance(s) of interest, the sensitivity of the gas chromatography mass spectrometry for

detection of vanilla compounds could have been increased between 10 and 100 times from

Plaintiff’s apparent TIM analysis. Krueger Decl. at ¶ 12.

       22.     By not using SIM analysis and focusing on the particular target substances

indicative of real vanilla extract, Plaintiff’s testing reduced the likelihood that chemicals

indicative of real vanilla extract would be found. Krueger Decl. at ¶ 13.

       23.     Additionally, unless Plaintiff’s testing laboratory took particular care in preparing

the samples of A&W Root Beer and A&W Cream Soda, it is unlikely that Plaintiff’s test

methodology would be able to detect vanillic acid or hydroxybenzoic acid – two of the four

compounds indicative of real vanilla extract. Krueger Decl. at ¶ 14.




                                                  4
Case 1:19-cv-00768-BMC Document 28-2 Filed 12/23/19 Page 5 of 7 PageID #: 104



        24.    Dr. Havkin-Frenkel concedes that she is unaware of the sensitivity of the testing

that was performed on Plaintiff’s behalf. Havkin-Frenkel Tr. at 36:11 – 38:15; 41:5 – 43:2.

        25.    Because of the chemical complexity of root beer and cream soda, the lack of

sensitivity in Plaintiff’s testing as well as interference from other co-eluting substances, means

that testing root beer and cream soda themselves would likely not detect real vanilla extract even

if the beverages were made with real vanilla extract. Krueger Decl. at ¶ 4.

        26.    Plaintiff’s gas chromatography mass spectrometry analysis is therefore

inconclusive as to the presence or absence of real vanilla in A&W Root Beer or A&W Cream

Soda. Krueger Decl. at ¶ 15.

        27.    Dr. Havkin-Frenkel concedes that the testing performed on behalf of Plaintiff is

incapable of determining whether the vanillin in A&W Root Beer and in A&W Cream Soda is

derived from real vanilla beans. Havkin-Frenkel Tr. at 21:7 – 21:23; 27:5 – 29:5.

        28.    Dr. Havkin-Frenkel concedes that determining whether the vanillin in A&W Root

Beer and in A&W Cream Soda is derived from real vanilla beans, in the absence of testing the

flavorings themselves, would require a very expensive test – known as an isotopic ratio test –

that Plaintiff did not employ. Havkin-Frenkel Tr. at 21:14 – 21:23; 68:17 – 68:22.

        29.    Dr. Havkin-Frenkel concedes that, without testing the flavoring itself, there is no

way to know whether the vanillin in A&W Cream Soda is derived from a real vanilla bean.

Havkin-Frenkel Tr. at 60:25 – 61:18; 67:1 – 67:8.

        30.    Dr. Havkin-Frenkel does not disagree with Mr. Krueger’s conclusion that the test

results for the Firmenich two-fold vanilla extract used in A&W Root Beer are typical for a

natural vanilla extract of approximately two-fold concentration. Havkin-Frenkel Tr. at 75:23 –

76:4.




                                                 5
Case 1:19-cv-00768-BMC Document 28-2 Filed 12/23/19 Page 6 of 7 PageID #: 105



          31.   Dr. Havkin-Frenkel does not disagree with Mr. Krueger’s conclusion that the test

results for the Givaudan Flavors Corp. “Natural Vanilla WONF” ingredient used in A&W Cream

Soda indicate a natural vanilla extract fortified with added vanillin. Havkin-Frenkel Tr. at 76:23

– 77:9.

          32.   Dr. Havkin-Frenkel concedes that Plaintiff’s testing neither establishes that

natural vanilla is an ingredient in A&W Root Beer and A&W Cream Soda nor establishes that

natural vanilla is not an ingredient in A&W Root Beer and A&W Cream Soda. Havkin-Frenkel

Tr. at 77:10 – 77:21 (“There’s no proof that there is. There is no proof that there is not.”).

          33.   The labels on bottles of A&W Root Beer and A&W Cream Soda state

conspicuously that the beverages are both “naturally and artificially flavored.” Magid Decl. at ¶¶

2 - 3 and Exhibits A and B.

          34.   The Nutrition Facts Label on bottles and cans of A&W Root Beer and A&W

Cream Soda state that the beverages contain both “natural and artificial flavors.” Magid Decl. at

¶ 2 and Exhibit A.

          35.   Plaintiff filed the Complaint in this matter on February 7, 2019. ECF 1.

          36.   Plaintiff first tested A&W Root Beer and A&W Cream Soda between April 12

and April 15, 2019. Magid Decl. at ¶ 7 and Exhibit F.

          37.   Plaintiff withdrew its first test results and substituted the results of a second gas

chromatography mass spectrometry analysis, which was performed on August 22, 2019. Magid

Decl. at ¶¶ 8 - 9 and Exhibit G.




                                                   6
Case 1:19-cv-00768-BMC Document 28-2 Filed 12/23/19 Page 7 of 7 PageID #: 106



  Dated: December 23, 2019                         Respectfully submitted,


                                                   /s/ Creighton R. Magid
                                                   Creighton R. Magid (admitted pro hac vice)
                                                   DORSEY & WHITNEY LLP
                                                   1401 New York Avenue, N.W., Suite 900
                                                   Washington, D.C. 20005
                                                   Phone: (202) 442-3555
                                                   Fax: (202) 442-3199
                                                   magid.chip@dorsey.com

                                                   Elizabeth Rozon Baksh
                                                   DORSEY & WHITNEY LLP
                                                   51 West 52nd Street
                                                   New York, NY 10019
                                                   Telephone: (212) 415-9200
                                                   Facsimile: (646) 607-8476
                                                   baksh.elizabeth@dorsey.com


                                                   Attorneys For Defendants A&W CONCENTRATE
                                                   COMPANY AND KEURIG DR PEPPER INC.




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2019, I caused copies of the foregoing

DEFENDANTS’ RULE 56.1 STATEMENT OF MATERIAL UNDISPUTED FACTS to be

filed with the Clerk of Court using the CM/ECF system which will send notification of the filing

to all counsel of record.


                                                     By:   /s/ Creighton R. Magid
                                                            Creighton R. Magid




                                               7
